           Case 2:19-cv-01580-WBS-CKD Document 11 Filed 07/22/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11 Attorneys for Plaintiff

12

13                            IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                  CASE NO. 2:19-CV-01580-WBS-CKD
17                                Plaintiff,
                                                        SECOND STIPULATION TO
18   v.                                                 EXTEND DISCOVERY, MOTION
                                                        AND TRIAL DEADLINES; AND
19   UNITED STATES OF AMERICA,                          PROPOSED ORDER
20                                Defendant.
21

22
            The parties to the above-captioned case hereby stipulate to again extend the discovery,
23
     motion, and trial deadlines as follows in light of the COVID-19 public health emergency.
24

25          Under the current Status (Pretrial Scheduling) Order, the pertinent discovery deadlines are as

26 follows:

27

28
     STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES
           Case 2:19-cv-01580-WBS-CKD Document 11 Filed 07/22/20 Page 2 of 3


            Plaintiff’s Disclosure of Experts and Reports:                        September 4, 2020
 1
            Defendant’s Disclosure of Experts and Reports:                        October 2, 2020
 2

 3          Rebuttal Expert Disclosure and Reports:                               October 23, 2020

 4          Discovery Cut-Off:                                                    November 20, 2020
 5          Motions to Compel Must Be Heard By:                                   November 20, 2020
 6
            Dispositive Motions Shall Be Filed By:                                December 11, 2020
 7
            Pretrial Conference:                                                  February 16, 2021
 8
            Trial:                                                                April 13, 2021
 9

10          The current national health crisis related to the coronavirus has made litigation of this case,
11 including the scheduling depositions and an independent medical evaluation, extremely difficult if

12 not impossible in some cases. In light of this unprecedented situation, which will be of unknown

13 duration, the parties submit that good cause exists to modify the schedule. Based on the information

14 currently available, the parties stipulate and respectfully request that the Court modify the discovery

15 and motion deadlines as follows:

16

17          Plaintiff’s Disclosure of Experts and Reports:                        January 7, 2021

18          Defendant’s Disclosure of Experts and Reports:                        February 5, 2021
19          Rebuttal Expert Disclosure and Reports:                               March 5, 2021
20
            Discovery Cut-Off:                                                    April 30, 2021
21
            Motions to Compel Must Be Heard By:                                   April 2, 2021
22
            Dispositive Motions Shall Be Filed By:                                May 7, 2021
23

24          Pretrial Conference:                                          August 16, 2021, 1:30 pm

25          Trial:                                                        October 13, 2021, 9:00 am

26

27

28
     STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES
          Case 2:19-cv-01580-WBS-CKD Document 11 Filed 07/22/20 Page 3 of 3



 1

 2                                                  Respectfully submitted,

 3 Dated: July 21, 2020                             McGREGOR W. SCOTT
                                                    United States Attorney
 4

 5
                                                    /s/ Edward A. Olsen
 6                                                  EDWARD A. OLSEN
                                                    Assistant United States Attorney
 7                                                  Attorneys for the United States
 8

 9

10 Dated: July 21, 2020                             /s/ Kirk J. Wolden
                                                    Kirk J. Wolden
11
                                                    CARTER WOLDEN CURTIS, LLP
12                                                  Attorneys for Plaintiff

13

14                                            ORDER
15
           Pursuant to stipulation, IT IS SO ORDERED.
16
     Dated: July 22, 2020
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES
